 392DECISIONSOF NATIONALLABOR RELATIONS BOARDJewell Smokeless Goal Corporation and SubsidiariesandUnited MineWorkersof America,Petitioner.`Case"5=RC 6159March 15, 1968DECISION AND DIRECTION OF ELECTIONBYMEMBERSFANNING,JENKINS, AND ZAGORIAUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was-held before Hearing Officer August A.Denhard, Jr. The Hearing Officer's rulings made atthe hearing are free from prejudicial error and arehereby affirmed. Following the hearing and, pur-suant to Section 102.67 of the National Labor-Relations Board Rules and Regulations and State-ments of Procedure, Series 8, as amended, this casewas ' transferred, by direction of the RegionalDirector for Region 5, to the National Labor-Rela-tions Board for decision. A brief has been filed"-Onbehalf of the Alleged Subsidiaries," and a-"Stipula-tion" between Jewell Smokeless Coal Corporationand Subsidiaries' and the Petitioner has beenreceived.Pursuant to the provisions of Section 3(b) of-theNational Labor Relations Act, as amended, the-Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, including thebrief, the Board finds:1.The Employer is engaged in commerce withinthe meaningof the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) -and2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of allemployees of suppliers engaged in the mining andhauling of coal on the properties owned by orleased to Jewell Smokeless 'Coal Corporation inBuchanan County, Virginia, but excluding all officeclericalemployees, guards, and supervisors asdefined in the Act and all employees of JewellSmokeless Coal Corporation who are currentlyrepresented.2-The Employer and the operators contend that asingle unit is not appropriate because the mineoperators are independent contractors. They arguethat - each mine operation is a separate entity andthat elections should -be held in separate units ofemployees of each mine operator. In support of therequested unit," the Petitioner-,,in effect, contendsthat the mine operators are supervisory employeesof Jewell rather than independent contractors. Al-ternatively, the Petitioner apparently contends thatJewell, if not the sole employer of these employees,isat least a joint employer with each individualoperator. As the- record amply- supports Petitioner'salternative contention of a ' joint employer relation-ship,_we need not decide whether therecordwouldalso support the single employer theory.Jewell Smokeless Coal Corporation is engaged inVansant, Virginia, in" the processing of coal andcoke. As of September 30, 1967, there were about22 coal suppliers operating on property owned byor leased to Jewell; the suppliers mine the coal anddeliver it to Jewell at the latter's plant tipple 3There is a substantial turnover in the identity of theoperators who mine on Jewell property. The recordreveals that the following conditions prevail withrespect to the operators on the Jewell Corpora-tion's properties:Jewell pays a fixed fee on a tonnage basis for coaldelivered to its plant tipple. It provides the en-gineering of the mines, including the surveying andmapmaking; the building and maintenance of ac-cess roadways; the raw lumber for erection, at theoperator's expense, of a mine tipple. In some casesJewell also provides electric power for the opera-tion of mine equipment and, for about 70 percentof the operators, Jewell carries the workmen's com-pensation.' The operators are obliged to mine thecoal in the manner in which it is engineered byJewell.Regularly, at least once every 2 weeks,'Those served with notice ofthe hearing as "Subsidiaries"are as fol-lows:HornBranch Coal Company, Northco Coal Company, Horn &Whited Coal Company, Jeff Coal Company, LeffewBrothersCoal Com-pany, C. V. H. Coal Company,Horn & KeenCoal Company, LawsonBrothersCoal Company, Hurley Absher Coal Company,BulgerRidge CoatCompany, Ward & Honaker Coal Company, Cliff Coal Company, BallBrothersCoal Company, White Branch Coal Company, G. W. WimmerCoal Company,PeerlessGoodman Coal Co., Perry Coal Company, JayShort Coal Co., Janice Coal Co., White Coal Co., Jack Ward Coal Co., T.& E. Coal Co., Mark Allen Coal Co., Doris Coal Co., Northco Mining Co.,HornBranchCoal Co., Sue Coal Co.,White Burch MiningCo., W. R.Honaker Coal Co., Sand Hill Coat Co., R. B. Coal Co., Ford Coat Co.,Liberty Coat Co., Oakwood Red Ash Coal Co., and BurleyOsborne 'CoalCo. These "Subsidiaries"will be referred to herein as operators or sup-pliers.2Petitioner represents a unit consisting of all employees on the Jewellpayroll, who are engaged in the preparation of coal and the production andmanufactureof coke. Thereare no employees on the Jewell payroll whoare engaged in the mining of coal or the delivery of same to the Jewellplant.I Jewell also purchases coal from six other suppliers who do not operateon Jewell properties.Petitioner does not seek to include the employees ofthese other suppliers.iWhen Jewelovides the electric power or carries the workmen's com-pensation, deductionsare made ona tonnage basis from the price receivedby the supplier for coal.170 NLRB No. 52 JEWELL SMOKELESS COAL CORPORATION393Jewell makes inspections of the mines to determinethat the removal of coal conforms to the engineer-ing plan and is consistent with well-established min-ing practices. Also Jewell occasionally has meetingswith the suppliers to advise them of changes in min-ing laws, safety practices, etc.Although three employees testified that theywere hired by the Jewell personnel manager, thereis evidence that hiring, firing, and direction of em-ployees is done by the operator and, except forthose maintained in connection with the paymentofworkmen's compensation, Jewell keeps norecord of an operator's employees.' Jewell hasnever caused the termination of an operating em-ployee, and has established no requirements withrespect to who the suppliers may hire. As to in-terchange among the employees of different opera-tors on the Jewell properties, three employeestestified of their transfers from one supplier's mineto another; one of them was so transferred on twoseparate occasions' and worked under the samesuperintendent at all three locations. The operatorshave separate tax numbers. They withhold taxesand make all Social Security contributions for theiremployees. Each operator is registered with theState of Virginia as the operator of the mine forwhich he has contracted with Jewell, and the opera-tor'smine foreman is separately licensed with theState of Virginia as an employee of the specificoperator.There are no written agreements between Jewelland the operators; all such agreements being oraland terminable at will. A uniform tonnage rate forthe same quality of coal is paid, regardless of thedifficulty inmining it or the distance it must behauled. In all cases the ownership of the coal itselfremains vested in the Jewell Corporation. All coalmined on its properties, pursuant to the terms ofthe oral agreements, must be delivered to Jewell'splant tipple and may not be sold to otherpurchasers.' Jewell has had occasion to terminatethese oral agreements for failure to operate themines, poor production, and failure to operatesafely or in an orderly and prescribed manner.The value of each operator's equipment utilizedin the mine operation varies from $35,000 to$250,000. Jewell may advance money to operatorsfor the purchase of mining equipment, taking a lienon the equipment as security. It is not clear fromthe record how often this procedure is followed,nor what the actual capital investment of any in-dividual operator actually is. Other factors whichbear on whether or not the operators are merely su-pervisors of Jewell are equally unclear.Thus, on the basis of the record before us, we areunable to conclude that the operators are or are notindependent contractors.However, in view ofJewell's critical control over the suppliers' opera-tions, the record does establish that Jewell is atleast the joint employer of these employees andthat Jewell and each of the suppliers are engaged inone common enterprise under the aegis of Jewell.8Thus, as noted, Jewell provides the engineering ofthe mines, and, in order to insure the greatest prac-ticable recovery of merchantable and mineablecoal, the operators are obliged to mine the coal inthemanner in which it is engineered by Jewell.Jewell regularly inspects the mines to insure thatthe operations meet the Jewell standards. It is obvi-ous that in this way, Jewell exercises considerablecontrol over the manner and means by which theoperators extract the coal. The ownership of thecoal, as well as the mines,remains at all timesvested in Jewell. The operators acquire no right tosell the coal on the open market, but must deliverthe coal to Jewell's tipple at a rate which Jewellsets,without regard to the operator's mining orhauling costs.Finally,theentirearrangementbetween Jewell and an operator can be terminatedat any time, without notice or cause. Indeed, Jewellhas so terminated agreements when the per-formanceofoperatorsprovedunsatisfactory.Under the circumstances, and considering the in-dustrial realities of the coal mining industry, theconclusion is inescapable that Jewell is a necessaryparty to meaningful collective bargaining and is, atthe least, "an employer" of the employees soughtby the Petitioner, and that all the employees in-volved herein share a community of interest. Thus,the unit determination we make parallels the em-ployment conditions the parties have established.In view of the foregoing and the record as awhole, we find that the following employees con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act: All employees of suppliers engaged inthemining and hauling of coal on the propertiesowned by or leased to Jewell Smokeless Coal Cor-poration in Buchanan County, Virginia, but exclud-ing all office clerical employees, guards and super-'Although Jewell does not carry on its payroll employees who are en-gaged in mining or transporting coal, it does assist operators in the repair ofdamaged equipment by sending experienced mechanics from the Jewellplant to theminesite" Several operators also have mines in addition to those on Jewell proper-ties, and there is some interchange among their employees'With respect to contracts with operators who mine on property notowned or leased by Jewell, there is no requirement that they sell only toJewell As the Jewell general manager testified, "They are free agents andcan do as they please "sCf.Checker Cab Company,141 NLRB 583 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisors asdefined in the Act and all employees of[Direction of Election9 omitted from publica-Jewell Smokeless Coal Corporation who are cur-tion.]rently represented.9An election eligibility list, containing the names and addresses of all theRegionalDirector except in extraordinary circumstances Failure toeligible voters,must be filed by the Employer with the Regional Directorcomply with this requirement shall be grounds for'setting aside the electionfor Region 5 within 7 days after the date of this Decision and Direction ofwhenever proper objections are filedExcelsior Underwear Inc.,156 NLRBElection The Regional Director shall make the list available to all parties1236to the election No extension of time to file this list shall be granted by the